Citation Nr: 0707315	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
amputation of the right leg above the knee, secondary to 
service-connected diabetes mellitus.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only.

3.  Entitlement to special monthly compensation for the 
anatomical loss of a foot.

4.  Entitlement to a temporary total rating for 
hospitalization for a service-connected disability.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, to include associated 
complications in healing, was a contributory factor leading 
to his August 2000 amputation of the right leg. 

2.  The veteran's service-connected disabilities of diabetes 
mellitus and residuals of amputation of the right leg above 
the knee have resulted in the loss of one foot.

3.  At the time that the veteran underwent surgery that 
required a period of convalescence in August 2000, service 
connection was not in effect for any disability.


CONCLUSIONS OF LAW

1.  The veteran's residuals of amputation of the right leg 
above the knee are proximately due to, or the result of, his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).

2.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of one automobile and 
adaptive equipment have been met.  38 U.S.C.A. § 3902 (West 
2002); 38 C.F.R. § 3.808(a) (2006).

3.  The criteria for special monthly compensation based on 
anatomical loss of one foot have been met.  38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2006).

4.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for residuals of 
amputation of the right leg above the knee is warranted, as 
well as automobile assistance eligibility and special monthly 
compensation; therefore, a full discussion of whether VA met 
its duties with respect to these claims is not needed.  
However, although the record reflects that the AOJ has not 
provided notice with respect to the initial disability rating 
and effective date elements of the service connection claim, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Referable to the claim for a temporary total evaluation based 
on convalescence, the claim is denied as a matter of law; 
therefore, any prejudice to the veteran by having not 
received adequate notice is rendered moot.  As will be 
explained below, no amount of further development would 
establish that the veteran had service-connected disabilities 
at the time of the August 2000 surgery, for which he seeks 
the temporary total rating. 

Secondary Service Connection

The veteran contends that his diabetes mellitus, and 
particularly his associated impaired healing ability, 
significantly contributed to the recurring decubitus ulcers 
that necessitated the amputation of his right leg.  He 
therefore seeks secondary service connection for the same.

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

In September 2006, the Board sought an expert medical opinion 
from an endocrinologist to determine whether the veteran's 
service-connected diabetes mellitus contributed to the 
eventual amputation of his right leg.  The Chief of 
Endocrinology & Metabolism at the VA Medical Center in 
Memphis, Tennessee reviewed the veteran's extensive treatment 
records and offered a positive opinion.  Specifically, the 
specialist found that the veteran's T-8 paraplegia, resulting 
from his non-service-connected 1984 spinal cord injury, 
caused his recurring decubitus ulcers.  However, he also 
found that the veteran's paralysis increased his diabetic 
complications, as paraplegic patients who are diabetic are 
more likely to become insulin-resistant and have further 
complications as a result.  The specialist further indicated 
that one such complication is a reduced ability to heal, 
evident in this veteran's case, because of a compromised 
immune system.  In support, he submitted a medical study 
standing for these propositions.  He concluded that the 
veteran's recurring ulcers were the cause of his right leg 
above the knee amputation, primarily because those ulcers 
were non-healing.  

In sum, the opinion appears to say that while the veteran's 
non service-connected paralysis caused the decubitus ulcers 
to be recurring, his service-connected diabetes made them 
slower to heal, and thus more disabling.  It was a 
combination of these factors that led to the amputation.  The 
Board finds that because the medical evidence indicates that 
the veteran's service-connected diabetes mellitus contributed 
to the slow-healing of his ulcers, eventually leading to the 
amputation, secondary service connection is warranted.  

Automobile and/or Adaptive Equipment

To warrant entitlement to a certificate of eligibility for 
financial assistance in the purchase of one automobile and/or 
adaptive equipment, the evidence must demonstrate a service-
connected disability resulting in the loss, or permanent loss 
of use, of at least one foot or one hand; or, permanent 
impairment of vision in both eyes, resulting in vision of 
20/200 or less in the better eye with corrective glasses, or, 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.  38 U.S.C.A. 
§ 3902 (West 2002); 38 C.F.R. § 3.808(a) (2006).

The law also provides that a veteran may be entitled to 
adaptive equipment only if he has ankylosis of at least one 
knee or one hip due to service-connected disability. 38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2005). See also 38 C.F.R. § 3.350(b) (2006).

In this case, as service connection has been granted for the 
amputation above the knee of the right leg, the veteran meets 
the requisite criteria.  His service-connected diabetes 
mellitus has resulted in the loss of one foot.  Entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of one automobile and adaptive equipment is 
warranted.
	
Special Monthly Compensation

Under 38 U.S.C.A. § 1114(k), additional monthly compensation 
is payable if the veteran, as the result of a service-
connected disability, has suffered the anatomical loss of one 
foot.  Service connection has been granted for the amputation 
above the knee of the right leg; therefore, the veteran meets 
the criteria for special monthly compensation.  While it is 
true that the veteran is paraplegic, and in fact, has lost 
the use of both feet, special monthly compensation is paid 
only as the result of service-connected disability.  Only the 
disability associated with the right leg amputation is 
service-connected.  Additional monthly compensation at the 
rate provided by 38 U.S.C.A. § 1114(k) is warranted.

Temporary Total Evaluation

The veteran underwent a total thigh flap to right ischial 
ulcer and slit thickness skin graft to left ischial ulcer in 
August 2000, resulting in amputation of the right leg at the 
hip.  This surgery resulted in a period of convalescence for 
which the veteran now seeks a temporary total evaluation.  
Medical evidence shows that the surgery was due to the 
veteran's infected, non-healing decubitus ulcers.  

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence.  38 C.F.R. § 4.30 (2006).  

At the time of the veteran's surgery, service connection was 
not in effect for any disability.  In November 2001, the 
veteran brought his claims for service connection, to include 
diabetes mellitus, right leg amputation secondary to diabetes 
mellitus, and a temporary total evaluation for convalescence 
due to a service-connected disability.  The AOJ granted 
service connection for diabetes, effective in July 2001, the 
date that the law changed referable to presumptive service 
connection for the disability.  In the instant decision, 
service connection has been established for residuals of the 
amputation.

The effective date for service connection based on an 
original claim is governed by regulation.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2006).  The date is not based 
on the date the condition began, and cannot be any earlier 
than date of receipt of claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  In this case, the veteran's claim for 
service connection for the amputation residuals was received 
in November 2001; therefore, the grant of service connection 
is effective in November 2001.  Because service connection 
was not in effect in August 2000, at the time of the 
veteran's surgery resulting in amputation, he cannot receive 
compensation under § 4.30 for his period of convalescence 
that resulted.  Therefore, a temporary total evaluation is 
not warranted.


ORDER

Entitlement to service connection for residuals of amputation 
of the right leg above the knee, secondary to the service-
connected diabetes mellitus, is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment is granted.

Entitlement to special monthly compensation for the 
anatomical loss of a foot is granted.

Entitlement to a temporary total rating for hospitalization 
for a service-connected disability is denied.  


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


